 Case: 1:17-cv-00406-DRC Doc #: 206 Filed: 07/17/20 Page: 1 of 2 PAGEID #: 9464




                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF OHIO
                          WESTERN DIVISION

ANNETTE NAVARRO, et al.,

             Plaintiffs,
                                            Case No. 1:17-cv-406
       v.                                   JUDGE DOUGLAS R. COLE

PROCTER & GAMBLE
COMPANY, et al.,

             Defendants.

                   SIXTH AMENDED CALENDAR ORDER

      This cause comes before the Court on the parties’ Joint Motion to Extend

Deadlines (Doc. 205). The Court hereby GRANTS the Motion. Based on the proposed

dates in the Motion, deadlines are amended as follows:

       Responses to Motions for Summary
       Judgment:                                July 21, 2020

       Expert Discovery Deadline:               August 3, 2020

       Replies to Motions for Summary
       Judgment:                                August 7, 2020

       Daubert Motions:                         August 10, 2020

       Responses to Daubert Motions:            August 24, 2020

       Replies to Daubert Motions:              September 4, 2020

       Final Pretrial Conference                To be determined

       Jury Trial, Courtroom 822:               October 21, 2020 at 9:30 a.m.
Case: 1:17-cv-00406-DRC Doc #: 206 Filed: 07/17/20 Page: 2 of 2 PAGEID #: 9465




     SO ORDERED.


July 17, 2020
DATE                                      DOUGLAS R. COLE
                                          UNITED STATES DISTRICT JUDGE




                                      2
